Filed Pursuant to Rule 424(b)(3) Registration No. 333-205588 PROSPECTUS 10,348,752 Shares of Common Stock Issuable Upon the Exercise of Convertible Preferred Stock 3,104,628 Shares of Common Stock Issuable Upon the Exercise of $4.50 Warrants This prospectus relates to the sale of (i)up to 10,348,752 shares of our common stock that are issuable upon the conversion of our convertible preferred stock. and (ii)up to 3,104,628 shares of our common stock that are issuable upon the exercise of our warrants, which may be offered for sale from time to time by the persons (and their transferees) identified in the heading “Selling Holders” on page 10 of this prospectus who currently own such securities or may acquire such securities upon transfer.
